DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawing, outlined in the previous Office Action, has been overcome by inventor’s submission of a properly labeled drawing.

Specification
The objection to the specification, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the reference to the drawing.  

Claim Objections Withdrawn
The objection to claim 76, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment corrects the dependency as appropriate.

112 Rejections Withdrawn


102 Rejections Withdrawn
The rejection of claims 1, 2, 14, 26 and 32, in so far as they read on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

Markush Search
The elected species remains free of the prior art.  
Inventor having overcome the outstanding art rejection, the Markush search was again expanded to include a single additional species.  That species is defined, using the formula (I) of claim 1, when: A=B=O; Y=N; Z=CR4 where R4=H; and R1=R3=R5=H.  
All claimed but as yet unexamined subject matter which does not read on the above species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14 and 26, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Heterocyclic Chemistry (1972), 9(6), pp. 1433-1435.  
The reference teaches inventor’s compound: 1b (page 1433, column 1, top left diagramed compound).  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 23, 25, 69 and 75, in so far as they read on the species defined above, are rejected under 35 U.S.C. 103 as being unpatentable over by Journal of Heterocyclic Chemistry (1972), 9(6), pp. 1433-1435.  
Inventor teaches a pharmaceutical composition of the compound (claims 23 and 69).  Inventor also teaches a method of treating cancer comprising administering the compound (claims 25 and 75).  
Journal of Heterocyclic Chemistry (1972), 9(6), pp. 1433-1435 teaches inventor’s compound (page 1433, column 1, compound 1b) as a member of a small group of compounds (1a-4b) synthesized as further examples of a class of compounds, pyridouracils, known to have anti-tumor activity (page 1433, column 1, line 1).  
Inventor distinguishes over the cited art in that pharmaceutical compositions and methods of treating cancer are explicitly claimed.  However, one of ordinary skill, before the effective filing date of the instant invention, would have found obvious the preparation of a pharmaceutical composition of the compound and its screening, at least, for anti-tumor activity (i.e. a method of treatment for cancer).  This is so because the reference explicitly teaches that the purpose of synthesizing compounds 1a-4b in the first place is that the class of compounds to which compounds 1a-4b belong are known to have anti-tumor activity and thus are candidates for pharmaceutical compositions used in the treatment of cancer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/20/2021